COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Javalon Dale Robinson v. The State of Texas

Appellate case number:      01-19-00501-CR

Trial court case number: 1549066

Trial court:                263rd District Court of Harris County

        The Court has determined that a relevant item has been omitted from the clerk's record.
See Tex. R. App. P. 34.5(c). The record contains an order signed by a magistrate pursuant to Texas
Code of Criminal Procedure Article 16.22, which references a document under seal. The order
states:
                On this date, the Magistrate received written or electronic notice
                filed as the ‘16.22 Notification’ in this case, incorporated herein by
                reference and hereby ORDERED to be kept under seal.”

The record filed in this Court does not contain the “16.22 notification” which is kept under seal in
the trial court.
        The Harris County District Clerk is directed to file a supplemental clerk’s record under seal
on or before November 6, 2020, containing the written or electronic “16.22 Notification” sent to
the magistrate, the trial court’s order sealing the record, if any, and any order reflecting the parties
and/or their counsel who are allowed access to view the sealed record.
        If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.
        It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower_________________
                    Acting individually  Acting for the Court

Panel consists of Justices Goodman, Hightower, and Countiss

Date: __October 27, 2020____